Citation Nr: 0310968	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness. 

2.  Entitlement to service connection for lung/breathing 
problems, to include as due to undiagnosed illness. 

3.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.                                            

4.  Entitlement to service connection for insomnia, to 
include as due to undiagnosed illness.                                            

5.  Entitlement to service connection for stomach disorder, 
to include as due to undiagnosed illness.

6.  Entitlement to service connection for rash, to include as 
due to undiagnosed illness.                                            

7.  Entitlement to service connection for dizziness, to 
include as due to undiagnosed illness.                                            

8.  Entitlement to service connection for weakness, to 
include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
August 1979 to September 1983 and from September 1990 to June 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2002, a statement 
of the case was issued in August 2002, and a substantive 
appeal was received in October 2002.    


REMAND

Initially, the Board notes that it was given the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary, the 
proper course of action is to remand the matter to the RO.

Although there are service medical records in the claims file 
for the veteran's active duty service from August 1979 
through September 1983, there does not appear to be any 
service medical records for the veteran's active duty service 
from September 1990 through June 1991.  Appropriate action to 
obtain all such records is necessary to assist the veteran.    

Further, the March 2002 VA examination report refers to 
medical records of the veteran from April 1999, however, 
these medical records are not part of the claims file.  
Moreover, the examiner noted that the claims file was not 
available for review. Appropriate action to obtain all such 
records is necessary to assist the veteran.    

Additionally, after reviewing the record, the Board finds 
that a VA examination with etiology opinion is necessary in 
this case.  See also 38 C.F.R. § 3.159(c)(4).  While the 
veteran was examined in March 2002, the examiner did not 
offer any clear opinion as to whether there were objective 
indications of the claimed signs and symptoms.  

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:

1.  The RO should take appropriate action 
to obtain all service medical records 
pertaining to the veteran's period of 
service from September 1990 to June 1991. 

2.  The report of the reported emergency 
room visit in April 1999 should be 
obtained an made of record.  

3. The veteran should be scheduled for 
special VA 
examination(s) to determine the nature 
and etiology of his claimed service 
connection disabilities.  The claims 
folder must be furnished to the 
examiner(s) for review in connection with 
the examination(s).  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  
a.  the appropriate examiner is 
requested to express an opinion as to 
whether there are any objective 
indications of a current chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
the claimed headaches, lung/breathing 
problems, joint pain, insomnia, 
gastrointestinal problems, rash, 
dizziness, and weakness.  If there are 
objective indications of these claimed 
symptoms, the appropriate examiner should 
indicate whether or not the objective 
indications of the claimed symptoms can 
be attributed to a know clinical 
diagnosis.  A complete rationale for any 
opinions expressed should be included.  

4.	After completion of the above and any 
additional 
development deemed necessary by the RO, 
the RO should review the expanded record 
and determine whether service connection 
for any and all of the veteran's claimed 
disabilities is warranted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




